OFFICE       OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                                          AUSTIN


QcmALD
     c.MAW3                                               April lS$ lOJO
.rrm.n
    .m.UIL

         Mr. 2. 0. Walton,Preri4eBt
         Agrloultoraland MeohaBio$lcellege
         colleg*station, Ton8
         Pear Mr. mlton:




                                                             ethar the86
                                                    la l o h a r r er *~
                                                     to o p er a to a
                                                     mtor ~o h lo lo


                                             lfla ed
                                                   h a p a r a g r a( pgh
                                                                        o)f
                                            or   the RehwI     clvll Statute8


                                           penon who operatora ILo?-
                                           rpow, uhola or part time,
                                           nt, agent, ‘or Inilepoadsnt
              oontnotor,                  paid ln aalrry or 0-8.
              6io a g
                    a n4lr eq p ,r r en
                                     wh o o p er a ka mmo to rve-
              Mole -while8uah'khiolr f* ih u80 ior titi or
              loam .*
     SeotlanI!af the Aot mys:
     a0pei-atar8 a116 Ohauffeura mast be
On anilafter April 1, 1936,~mo pernon lx o b p t
th o s
     le
      x p sr eely
              8x e mu
                    p nder
                      t th l8
                            Ac t,
                                h a ll
&rlve any rotor vehlolo upon l hlghua~ in thl8
sta te
     a sh 88
           M e&p eto oun p olnp p liea tlo
                                         .lna n
b een       a sa nopeater or e h a a tfeur
    llo en8*6                            b y
tlwdiJWnt    under the prwl8l~p8   of thl8 Aot.”
-IL%T. 0. Walton,-Apkll   li, 1939.RUO S


     jUdiOf81,ittadhO8f0; ih0 ti& ?dIl& t0 be .*-
     exarolnodfor tho pabllobon&it. Ualesa $he
     powers oonferredare oi this Mttue, the,%-
     dirid~i 18 Ib3t8 pObli0 OfiiO~T.'*




                                                        i,

                                           .   .   *...,I..   ~.$
                                                                              7
J=. T. 0. Walton,April13, 1939, pasS 4


a ahaurfeuralicsnsain order   to    operate         a   Cdlsgu        -pwmd
yl0'.   -                                                        .'

                                   Yours     very       trl+f.
                                                          Y
                          AmR%EY           CEKERAL       Of TJXAS




                                            c&l1 C. Botnoh




        .




                              ._




                                                                          .
              :